Title: To Thomas Jefferson from A. McDonald, 6 December 1824
From: McDonald, A.
To: Jefferson, Thomas


Sir
Washington Square Philada
6th December 1824.
If a Librarian is not appointed to the University; I would be happy to Officiate in that Capacity. I have a small family and would of Course Wish to reside in the College. I would have no objections to provide a table for the professors, as my Wife is a very notable Lady, accustomed to provide a good table for her own family. I am a native of Scotland and but a lawyer. I am now a Citizen of the U.S. and intend to get call’d to the bar. I am however sensible that at my time of life, a settlement of some kind or another, would be more advantageous, then the precarious dependence of my professional exertions. And as the situation of Librarian, would be suitable to my taste and habits, it would be very Acceptable to me. And I trust I would be found qualified for the undertaking.My friend Judge Tilghman Will Answer as to my character, And if you think my Application deserving your Consideration your Answer will Oblige Sir.Your. Hb. StA. Macdonald